Case 9:19-cv-81469-RS Document 1 Entered on FLSD Docket 10/28/2019 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   PALM BEACH DIVISION
                                         Case No.:

 DESIREE OTERO-RAMOS,                                   )
                                                        )
                Plaintiff,                              )
                                                        )
 v.                                                     )
                                                        )
 SERVICE FINANCE COMPANY, LLC,                          )
                                                        )
                Defendant.                              )
                                                        )

                                               COMPLAINT

        Plaintiff DESIREE OTERO-RAMOS (“Plaintiff”) sues defendant SERVICE FINANCE

 COMPANY, LLC (“Defendant”) and alleges as follows:

                                          NATURE OF ACTION

        1.      This action involves the application of the Family and Medical Leave Act of

 1993, 29 U.S.C. § 2601 et seq. (“FMLA”); and the Florida Civil Rights Act of 1992, Fla. Stat.

 § 760 et seq. (“FCRA”).

                                    JURISDICTION AND VENUE

        2.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, 28 U.S.C.

 § 1343(3) and (4) and 28 U.S.C. § 2617.

        3.      Venue is proper under 28 U.S.C. § 1391(b) because the acts complained of

 occurred within this judicial district and because Defendant has its principal place of business

 within the district, resides in the judicial district, and because the employment records of Plaintiff

 are stored or have been administered in Palm Beach County.



                                        SAENZ & ANDERSON, PLLC
                                   th
                        20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                        Aventura, Florida 33180              Facsimile: 888.270.5549
Case 9:19-cv-81469-RS Document 1 Entered on FLSD Docket 10/28/2019 Page 2 of 10



        4.      Plaintiff also invokes the supplemental jurisdiction of this Court to hear and

 decide claims arising under the laws of the State of Florida that are so related to claims in the

 action within the original jurisdiction of this district Court that they form part of the same case or

 controversy under Article III of the United States Constitution. In particular, Plaintiff is bringing

 claims under the FCRA.

                                                   PARTIES

        5.      At all times material, Plaintiff was and is a resident of Palm Beach County,

 Florida.

        6.      At all times material, Defendant was a Florida Corporation, having its main place

 of business in Palm Beach County, Florida.

        7.      At all times material to this Complaint, Plaintiff was an “eligible employee” as

 defined by the FMLA, 29 U.S.C. § 2611(2)(A); and an “aggrieved person” as defined by Fla.

 Stat. § 760.02(10).

        8.      At all times material, Defendant was an “employer” as defined by the FMLA, 29

 U.S.C. § 2611(4) and Fla. Stat. § 760.02(7).

        9.      Plaintiff has retained the undersigned counsel in order that her rights and interests

 may be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorneys’

 fee.

                                        GENERAL ALLEGATIONS

        10.     At all times material, Plaintiff was employed by Defendant as a call center

 representative from on or about October 16, 2017, until her constructive discharge on or about

 December 28, 2018.


                                                                                                     2
                                        SAENZ & ANDERSON, PLLC
                                   th
                        20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                        Aventura, Florida 33180              Facsimile: 888.270.5549
Case 9:19-cv-81469-RS Document 1 Entered on FLSD Docket 10/28/2019 Page 3 of 10



         11.     Plaintiff performed her work admirably and was revered by her colleagues with

 whom she worked.

         12.     In or about August of 2018, Plaintiff was diagnosed with osteosarcoma cancer.

         13.     In or about August of 2018, Plaintiff informed her supervisor of her diagnosis,

 and that she needed to take leave in order to have surgery to remove a malignant tumor and then

 to undergo chemotherapy.

         14.     On or about December 6, 2018, Defendant’s Human Resources Manager, Monica

 Buzek (“Buzek”), told Plaintiff that as of November 13, 2018, Plaintiff exhausted the amount of

 FMLA coverage allowed. Buzek also stated that if she did not hear back from Plaintiff, then she

 will assume Plaintiff abandoned her position and that her employment would therefore be

 terminated.

         15.     On or about December 6, 2018, Plaintiff’s doctor wrote to Defendant,

 recommending Plaintiff return to work under certain accommodating conditions, to wit, working

 part-time, and be given a separate office and handicap parking spot.

         16.     On or about December 7, 2018, Plaintiff formally requested such reasonable

 accommodations from Buzek.

         17.     In or about December of 2018, Plaintiff complained to Buzek of unfair treatment

 due to her disability.

         18.     On or about December 28, 2018, Buzek notified Plaintiff that Defendant would be

 “unable to accommodate [her] request” and that her insurance would cease at the end of the

 month. Buzek also notified Plaintiff that she could reapply for her position when she was “able

 to come back at full duty.”

         19.     Plaintiff was scheduled to undergo an additional surgery on January 2, 2019.
                                                                                                 3
                                          SAENZ & ANDERSON, PLLC
                                     th
                          20900 NE 30 Avenue, Suite 800    Telephone: 305.503.5131
                          Aventura, Florida 33180          Facsimile: 888.270.5549
Case 9:19-cv-81469-RS Document 1 Entered on FLSD Docket 10/28/2019 Page 4 of 10



                     COUNT I: VIOLATION OF THE FMLA – RETALIATION

          20.      Plaintiff repeats and re-alleges paragraphs 1-19 as if fully stated herein.

          21.      Plaintiff’s medical condition was sufficiently severe that she was entitled to take

 leave pursuant to the FMLA.

          22.      In or about August of 2018, Plaintiff requested to take FMLA leave.

          23.      Plaintiff took FMLA leave starting in or about August of 2018.

          24.      Notifying Defendant of her serious health condition, of her need for

 hospitalization, of her need for leave to recover from hospitalization, and the need for additional

 leave for surgery, satisfy the notice requirements of the FMLA for employees.

          25.      Defendant terminated Plaintiff immediately after Plaintiff requested and then took

 FMLA leave.

          26.      Defendant terminated Plaintiff because she requested or took FMLA leave as

 described above.

          27.      The termination was due, in whole or in part, because Plaintiff requested FMLA

 leave.

          28.      As a direct and proximate result of the intentional violations by Defendant of

 Plaintiff’s rights under the FMLA, Plaintiff has been damaged.

          WHEREFORE, Plaintiff demands judgment against Defendant as follows:

          A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

                FMLA;

          B. Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                benefits, future pecuniary loss, lost future earnings capacity;

          C. Award Plaintiff liquidated damages based on Defendant’s conduct;
                                                                                                    4
                                           SAENZ & ANDERSON, PLLC
                                      th
                           20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                           Aventura, Florida 33180              Facsimile: 888.270.5549
Case 9:19-cv-81469-RS Document 1 Entered on FLSD Docket 10/28/2019 Page 5 of 10



         D. Order reinstatement;

         E. Award Plaintiff prejudgment interest on her damages award;

         F. Award Plaintiff reasonable costs and attorney’s fees;

         G. Award Plaintiff any further relief pursuant to the FMLA; and,

         H. Grant Plaintiff such other and further relief, as deemed equitable and just.

                         COUNT II: VIOLATION OF THE FCRA –
               DISABILITY DISCRIMINATION, FAILURE TO ACCOMMODATE

         29.     Plaintiff repeats and re-alleges paragraphs 1-19 as if fully stated herein.

         30.     Plaintiff’s osteosarcoma cancer qualifies as a disability.

         31.     The accommodations requested by Plaintiff were reasonable.

         32.     At all times material, Defendant was aware of Plaintiff’s disability conditions.

         33.     Plaintiff was discriminated, not accommodated, and terminated because of her

 disability and/or Defendant’s perception of such disability in violation of the FCRA, and because

 of such actions by Defendant, Plaintiff has suffered both irreparable injury and compensable

 damages unless and until this Court grants relief.

         34.     The unlawful employment practices complained of herein and the actions of

 Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

 indifference to Plaintiff’s statutorily protected employment rights.

         35.     Non-disabled employees were not terminated, and Plaintiff was terminated on the

 basis of her disability.

         36.     Defendant thereby discriminated against Plaintiff in the terms, conditions and

 benefits of her employment in violation of the FCRA.




                                                                                                    5
                                            SAENZ & ANDERSON, PLLC
                                       th
                            20900 NE 30 Avenue, Suite 800     Telephone: 305.503.5131
                            Aventura, Florida 33180           Facsimile: 888.270.5549
Case 9:19-cv-81469-RS Document 1 Entered on FLSD Docket 10/28/2019 Page 6 of 10



        37.      As a direct and proximate result of the intentional violations by Defendant,

 Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain and mental

 anguish. Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has

 been, is being, and will be in the future, deprived of income in the form of wages and of

 prospective benefits solely because of Defendant’s conduct.

        WHEREFORE, Plaintiff demands judgment against Defendant as follows:

        A. Declare that the acts complained of herein are in violation of the FCRA;

        B. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

              FCRA;

        C. Award Plaintiff actual damages suffered, including lost wages and loss of fringe

              benefits;

        D. Award Plaintiff compensatory damages for past, present, and future mental anguish,

              pain and suffering, and humiliation caused by Defendant’s intentional discrimination,

              according to proof;

        E. Award punitive damages, according to proof;

        F. Award Plaintiff the costs of this action together with reasonable attorneys’ fees, as

              provided by the FCRA; and

        G. Grant such other and further relief, as the Court deems just and proper.

                             COUNT III: VIOLATION OF THE FCRA –
                          DISABILITY DISCRIMINATION, TERMINATION

        38.      Plaintiff repeats and re-alleges paragraphs 1-19 as if fully stated herein.

        39.      At all times material hereto, Defendant failed to comply with the Florida Civil

 Rights Act of 1992, Fla. Stat. § 760.10 et seq., which states, in part, that it is an unlawful

                                                                                                 6
                                           SAENZ & ANDERSON, PLLC
                                      th
                           20900 NE 30 Avenue, Suite 800      Telephone: 305.503.5131
                           Aventura, Florida 33180            Facsimile: 888.270.5549
Case 9:19-cv-81469-RS Document 1 Entered on FLSD Docket 10/28/2019 Page 7 of 10



 employment practice for an employer: “To discharge or to fail or refuse to hire any individual, or

 otherwise to discriminate against any individual with respect to compensation, terms, conditions,

 or privileges of employment, because of such individual's race, color, religion, sex, national

 origin, age, handicap, or marital status.”

         40.     Plaintiff is a member of protected classes of disabled citizens.

         41.     Plaintiff was and is qualified for her position while working for Defendant.

         42.     During the course of Plaintiff’s employment with Defendant, Plaintiff has been

 subjected to a discriminatory and hostile work environment because of her disability, as more

 fully described in paragraphs 10-19 of this Complaint, and because of such actions by the

 Defendant, Plaintiff has suffered both irreparable injury and compensable damages unless and

 until this Court grants relief.

         43.     Defendant violated the FCRA by discriminating against Plaintiff because of her

 disability in the terms, conditions, and privileges of her employment.

         44.     The discriminatory conduct referred to in paragraphs 10-19 of this Complaint is

 and was offensive to Plaintiff and would be offensive to a reasonable person.

         45.     Plaintiff was subjected to the conduct referred to in this Complaint – and

 ultimately terminated – because of her disability.

         46.     Similarly situated employees who are not disabled were not subjected to the

 conduct described and referred to in paragraphs 10-19 of this Complaint.

         47.     Defendant thereby discriminated against Plaintiff in the terms, conditions, and

 benefits of her employment in violation of the FCRA.




                                                                                                 7
                                         SAENZ & ANDERSON, PLLC
                                    th
                         20900 NE 30 Avenue, Suite 800       Telephone: 305.503.5131
                         Aventura, Florida 33180             Facsimile: 888.270.5549
Case 9:19-cv-81469-RS Document 1 Entered on FLSD Docket 10/28/2019 Page 8 of 10



         48.      As a direct and proximate result of Defendant’s intentional conduct, Plaintiff has

 suffered, is now suffering, and will continue to suffer emotional distress, humiliation,

 embarrassment, and economic losses.

         49.      As a direct and proximate result of such actions by Defendant, Plaintiff has been,

 is being, and will be in the future, deprived of income in the form of wages and of prospective

 benefits solely because of Defendant’s conduct.

         50.      Any alleged nondiscriminatory reason for this treatment of Plaintiff by the

 Defendant is a mere pretext for the actual reason for discriminating against her based on her

 disability.

         51.      Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s

 rights pursuant to Fla. Stat. § 760.10.

         52.      The aforementioned actions of Defendant were done wantonly, willfully,

 maliciously, and with reckless disregard of the consequences of such actions.

         WHEREFORE, Plaintiff requests that this Honorable Court:

         A. Declare that the acts complained of herein are in violation of the FCRA;

         B. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

               FCRA;

         C. Award Plaintiff actual damages suffered, including lost wages and loss of fringe

               benefits;

         D. Award Plaintiff compensatory damages for past, present, and future mental anguish,

               pain and suffering, and humiliation caused by Defendant’s intentional discrimination,

               according to proof;

         E. Award punitive damages, according to proof;
                                                                                                  8
                                           SAENZ & ANDERSON, PLLC
                                      th
                           20900 NE 30 Avenue, Suite 800     Telephone: 305.503.5131
                           Aventura, Florida 33180           Facsimile: 888.270.5549
Case 9:19-cv-81469-RS Document 1 Entered on FLSD Docket 10/28/2019 Page 9 of 10



        F. Award Plaintiff the costs of this action together with reasonable attorneys’ fees, as

              provided by the FCRA; and

        G. Grant such other and further relief, as the Court deems just and proper.

                           COUNT IV: VIOLATION OF THE FCRA –
                               DISABILITY RETALIATION

        53.      Plaintiff repeats and re-alleges paragraphs 1-19 as if fully stated herein.

        54.      At all times material, Defendant was aware of Plaintiff’s disability conditions.

        55.      At all times material to this action, Defendant engaged in unlawful retaliation

 against Plaintiff on account of her disability, and/or perceived disability, in violation of the

 FCRA. Defendant retaliated against Plaintiff discharging her because she complained about

 unfair treatment.

        56.      Defendant’s termination of Plaintiff was motivated by an intent to retaliate against

 Plaintiff for her protected activity under the FCRA.

        57.      Defendant willfully violated the FCRA or acted with reckless disregard for

 whether its actions were prohibited.

        58.      As a direct and proximate result of the intentional violations by Defendant,

 Plaintiff has suffered, is suffering, and will continue to suffer, emotional pain and mental

 anguish. Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has

 been, is being, and will be in the future, deprived of income in the form of wages and of

 prospective benefits solely because of Defendant’s conduct.

        WHEREFORE, Plaintiff demands judgment against Defendant as follows:

        A. Declare that the acts complained of herein are in violation of the FCRA;




                                                                                                    9
                                        SAENZ & ANDERSON, PLLC
                                   th
                        20900 NE 30 Avenue, Suite 800         Telephone: 305.503.5131
                        Aventura, Florida 33180               Facsimile: 888.270.5549
Case 9:19-cv-81469-RS Document 1 Entered on FLSD Docket 10/28/2019 Page 10 of 10



         B. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

            FCRA;

         C. Award Plaintiff actual damages suffered, including lost wages and loss of fringe

            benefits;

         D. Award Plaintiff compensatory damages for past, present, and future mental anguish,

            pain and suffering, and humiliation caused by Defendant’s intentional discrimination,

            according to proof;

         E. Award punitive damages, according to proof;

         F. Award Plaintiff the costs of this action together with reasonable attorneys’ fees, as

            provided by the FCRA; and

         G. Grant such other and further relief, as the Court deems just and proper.

                                         JURY TRIAL DEMAND

         Plaintiff DESIREE OTERO-RAMOS requests a trial by jury on all issues so triable.


  Dated: October 28, 2019.                              Respectfully submitted,

                                                        By: /s/ R. Martin Saenz
                                                        R. Martin Saenz, Esquire
                                                        Fla. Bar No.: 640166
                                                        E-mail: msaenz@saenzanderson.com
                                                        SAENZ & ANDERSON, PLLC
                                                        20900 NE 30th Avenue, Ste. 800
                                                        Aventura, Florida 33180
                                                        Telephone: (305) 503-5131
                                                        Facsimile: (888) 270-5549




                                                                                              10
                                        SAENZ & ANDERSON, PLLC
                                   th
                        20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                        Aventura, Florida 33180              Facsimile: 888.270.5549
